DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The document not considered by Examiner (Non-patent literature document 1) lacks a proper date.
Specification
The disclosure is objected to because of the following informalities:
Applicant’s specification states that U.S. Patent No. 4,446,237 discusses the production of yarns, which it does not.  
The specification contains references to specific claim numbers, which is improper.  Examples are: Page 3, line 27; Page 5, lines 19 and 20.
Page 7, lines 10, 11, 12, 17, and 19 appear to contain numbers (29,4 as an example) that have commas, which should instead be decimals.
The same issue (commas instead of decimals) is present in Tables 2, 3, and 4 (12,79 as an example). 
Appropriate correction is required.
Claim Objections
Claims 2, 5, 15, and 16 are objected to because of the following informalities:  
Claim 2 measures length in inches, while Claims 5 and 15 measure length in millimeters.  For sake of consistency, Applicant should maintain the same units between claims.  
Claim 16, the phrase “claim1” is improperly spaced.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to Claim 1, the phrase the look and feel of natural fibers is unclear.  How is this look or feel measured or determined?  Which natural fibers?  Wool has a different feel than cotton, and both have a different feel than silk.
Further in regards to Claim 1, the phrase added to at least one of said first or second plurality of noils of textile fibers is unclear.  What if the fibers are added to a plurality of noils that, because of the and/or statement, is not chosen?
In regards to Claims 2 and 10, the phrase at least 5% is unclear.  Is this by weight?  By count? 
In regards to Claim 2, the phrase a first plurality of noils of man-made textile fibers is unclear as there is already a first plurality of man-made textile fibers in Claim 1.
In regards to Claims 6 and 15, the phrase between 5 and 65 in percentage is unclear.  Is this by weight?  By count?
In regards to Claim 10, the phrase virgin man-made fibers mixed together with noils of natural and/or man-made fibers is unclear.  Are these the man-made fibers of Claim 1?  Are these in addition to those fibers?  
In regards to Claim 12, the phrase wherein the noils are noils are noils of all kinds of man-made fibers in staple form is unclear.  That claim language requires the noils to contain every single man-made fiber currently known, in staple form.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-13 and 15-17 is/are rejected, to the degree definite, under 35 U.S.C. 102(a)(1) as being anticipated by Sawyer (4466237).
In regards to Claim 1, Sawyer teaches a yarn (Claim 1), the yarn comprising a plurality of man-made textile fibers of differing lengths.  
In regards to a first plurality of noils of man-made textile fibers and/or a second plurality of noils of natural textile fibers, a plurality of man-made fibers added to at least one of said first or second plurality of noils of textile fibers to obtain a final blend of fibers of the yarn, the final blend having a coefficient of variation (CV%) of the length distribution of fibers in the final blend being higher than the coefficient of variation (CV%) of the length distribution of the plurality of man-made fibers, these limitations are for the materials which are provided to form the final yarn.  The invention, however, is yarn, not a method of making a yarn.  The yarn has to have fibers of the length which would be found in noils, and must be man-made, all of which Sawyer teaches (Claims 1, 12, and 13).  
In regards to Claim 2, Sawyer teaches a first plurality of noils of man-made textile fibers, wherein the content of fibers whose length is less than 1/2" in said plurality of noils of man-made textile fibers is at least 5%; a second plurality of man-made fibers in staple forms added to said first plurality of noils of man-made textile fibers; the final blend having a coefficient of variation (CV%) of the length distribution of fibers higher than the coefficient of variation (CV%) of the length distribution of the plurality of man-made fibers in staple form insomuch as Sawyer teaches there is content of at least 5% which has a length of less than ½ inch (Claim 13).
In regards to Claim 3, Sawyer teaches the length distribution of the fibers in the final blend of fibers is defined by a coefficient of variation (CV%) of at least 25 percent (Claim 13, 1 ¼ inches, 1 inch, ¾ inch, ½ inch).
In regards to Claim 4, Sawyer teaches the textile fibers, including said man-made fibers, comprise up to 100% of noils selected from noils of natural fibers, noils of man-made fibers, and mixtures thereof insomuch as Sawyer teaches all man-made fibers in the resultant yarn.
In regards to Claim 5, Sawyer teaches the noils have a length comprised between 4 and 38 mm insomuch as Sawyer teaches a yarn which could have been formed by fibers sourced from noils; those noils could be completely untangled and opened, so their beginning structure does not matter in regards to the patentability of the resultant yarn.
In regards to Claim 6, Sawyer teaches the noils have a short fiber content comprised between 5 and 65 in percentage insomuch as the resultant yarn of Sawyer contains short fiber content (Claim 13).
In regards to Claim 7, Sawyer teaches the noils have a neps count between 50 and 300 count/gram insomuch as the nep count of noils which have been opened is inconsequential to the resultant yarn.
In regards to Claim 8, Sawyer teaches the coefficient of variation (CV%) is calculated as a function of the numberwise average fiber length (Ln) of the textile fibers insomuch as this is a method limitation, and the resultant yarn is capable of being measured in this manner.
In regards to Claim 9, Sawyer teaches the noils are of different types of natural and/or man-made fiber insomuch as Sawyer teaches the resultant yarn can have different types of man-made fiber (Column 7, lines 30-32).
In regards to Claim 10, Sawyer teaches the yarn comprises virgin man-made fibers mixed together with noils of natural and/or man-made fibers, wherein the noils percentage is at least 5% in weight with respect to the total weight of the yarn insomuch as Sawyer does not claim recycled man-made fibers, and the source of fibers does not affect the final product.
In regards to Claim 11, Sawyer teaches the virgin man-made fibers mixed together with noils of natural and/or man-made comprise fibers having different denier and/or different cross-section shape insomuch as Sawyer teaches the fibers can be of mixed denier (Column 7, lines 30-32).
In regards to Claim 12, Sawyer teaches the noils are noils of all kinds of man-made fibers in staple form insomuch as Sawyer teaches the fibers of the yarn are man-made.
In regards to Claim 13, Sawyer teaches the noils are chosen from any kind of natural fibers, or from polyester, nylon, organic fibers or inorganic fibers, or from regenerated cellulosic fibers, the cellulosic fibers being chosen from lyocell, viscose, modal, cupro, bamboo, polynosic fibers, or acetate insomuch as Sawyer teaches polyester can be used (Column 7, lines 33-44).
In regards to Claim 15, Sawyer teaches the noils of said plurality of noils of man-made textile fibers have a length comprised between 4 mm and 38 mm, a short fiber content comprised between 5 and 65 in percentage, a neps count between 50 and 300 count/gram and coefficient of variation (CV%) of the length distribution between 25 and 80 in percentage insomuch as Sawyer teaches fibers which have lengths that would be found in neps (Claim 13).  The source of fibers is inconsequential to the resultant yarn of Sawyer.
In regards to Claims 16 and 17, Sawyer teaches a fabric and garment comprising the yarn (Abstract; Column 6, lines 2-6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14 is/are rejected, to the degree definite, under 35 U.S.C. 103 as being unpatentable over Sawyer in view of Fentress (4160359).
While Sawyer essentially teaches the invention as detailed, it fails to specifically teach providing slubs in the yarn. Fentress, however, teaches that it is well known in the yarn making art to provide such slubs (Abstract; Figures).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided slubs in the yarn of Sawyer, so as to improve the comfort and feel by removing discernible patterns.  The ordinarily skilled artisan would have appreciated the benefits of better hand and known to provide the slubs as taught.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See of Record.
Specifically, at least Schmitt et al (20150159304) Abstract, Figure 1A, Lightman (9133570) Abstract, Figure 1, and Hill, Jr. (3987615) Abstract, Figures 1-4 teach elements similar to those as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986. The examiner can normally be reached Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN R HURLEY/Primary Examiner, Art Unit 3732